Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-31-2007

USA v. Johnson
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4397




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Johnson" (2007). 2007 Decisions. Paper 1722.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1722


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                    NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT

                         ___________

                         No. 05-4397
                         ___________


              UNITED STATES OF AMERICA

                              vs.

             JAYVONNE MICHAEL JOHNSON,

                           Appellant
                         ___________


        On Appeal from the United States District Court
             for the Middle District of Pennsylvania
                 (D.C. Criminal No. 03-cr-00325)
        District Judge: The Honorable John E. Jones, III

                         ___________

          Submitted Under Third Circuit LAR 34.1(a)
                     November 7, 2006


BEFORE: SLOVITER, CHAGARES, and NYGAARD, Circuit Judges.

                   (Filed January 31, 2007 )

                         ___________

                 OPINION OF THE COURT
                      ___________
NYGAARD, Circuit Judge.

                                             I.

       Jayvonne Johnson was serving a 234-month prison sentence at the Lewisburg

Prison Camp when he walked away to care for his ailing father. Johnson was

apprehended over two years later, and subsequently pleaded guilty to escaping from a

correctional facility under 18 U.S.C. §751(a).

       The Probation Office calculated a Guidelines sentencing range of 37-46 months,

based upon an offense level of 14 and a category VI criminal history. At his sentencing

hearing, Johnson made no objection to the PSR calculation, but argued his individual

circumstances merited a lower sentencing range more consistent with pre-Guidelines

punishment of prison “walk-aways.” The District Court sentenced Johnson to a term of

37 months in prison.

                                            II.

       We have instructed District Courts to follow a three-step analysis in sentencing

criminal defendants. United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006). The

District Court must 1) continue to calculate the defendant’s Guidelines sentence precisely

as it would have before United States v. Booker; 2) formally rule on the parties’ motions,

stating on the record whether it is granting a departure and how that departure affects the

Guidelines calculation; and 3) exercise its discretion by considering the relevant 18

U.S.C. §3553(a) factors. Id. At step three, “[t]here are no magic words that a district


                                             2
judge must invoke when sentencing, but the record should demonstrate that the court

considered the §3553(a) factors and any sentencing grounds properly raised by the

parties which have recognized legal merit and factual support in the record.” United

States v. Cooper, 437 F.3d 324, 332 (3d Cir. 2006).

       We conclude the District Court carefully considered the relevant §3553(a) factors

and imposed a reasonable sentence in light of Johnson’s particular case. The District

Court explicitly noted its obligation to consider factors such as the seriousness of the

offense, protection of the public, provision of needed education or treatment and the

adequacy of deterrence. More importantly, the record reveals the District Court weighed

Johnson’s particular circumstances – such as the nature of, and reasons behind, his

escape. It also contemplated what signal a below-Guidelines sentence might send to other

prison “walk-aways.” Ultimately, Johnson’s sentence was reasonable. The District Court

adhered to the low-end of the Guidelines range, found no reason to depart from that

range, declined to impose a fine and opted not to impose an additional term of supervised

release.

                                            III.

       The District Court properly calculated Johnson’s Guidelines sentence, carefully

considered the parties’ arguments and prudently exercised its discretion. We will affirm

Johnson’s sentence.




                                             3